                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION


KELLY WRIGHT,

       Petitioner,

v.                                                               No. 1:16-cv-01080-JDB-jay
                                                                 No. 1:12-cr-10128-JDB-1
UNITED STATES OF AMERICA,

       Respondent.


     ORDER DIRECTING CLERK TO FILE DOCUMENT AND TERMINATE MOTION,
         GRANTING MOTION TO SUPPLEMENT THE AMENDED PETITION,
                                  AND
                DIRECTING THE UNITED STATES TO RESPOND

       On April 28, 2016, Petitioner, Kelly Wright, filed a pro se motion to vacate, set aside, or

correct his sentence (the “Petition”), pursuant to 28 U.S.C. § 2255. (No. 1:16-cv-01080-JDB-jay,

Docket Entry (“D.E.”) 1.) The Court ordered Wright to file an amended petition on the Court’s

official § 2255 form. (Id., D.E. 5.) Petitioner filed his amended petition (the “Amended Petition”)

within the time prescribed by the Court’s order, asserting a single claim under Mathis v. United

States, 136 S. Ct. 2243 (2016). (Id., D.E. 6.) On October 19, 2018, he filed a document in his

criminal case styled “Motion for Leave to Amend the Pleadings to Add an Issue of Ineffective

Assistance of Counsel Regarding a Variance and Mental Health Issue” (“Motion to Supplement”).

(United States v. Wright, No. 1:12-cr-10128-JDB-1, D.E. 36.) Because it appears that Wright

incorrectly filed the document in his criminal case, the Clerk of Court is DIRECTED to file the

Motion to Supplement in No. 1:16-cv-01080-JDB-jay, and terminate the motion in No. 1:12-cr-

10128-JDB-1. The motion is GRANTED, but without prejudice to Respondent’s right to assert

any appropriate affirmative defenses.



                                                1
       Respondent is ORDERED to file a response to the Amended Petition and the supplemental

claim within twenty-eight days from the date of this order. See Rules Governing § 2255

Proceedings for the United States District Courts (“Habeas Rules”), Rule 5(a).

       Petitioner may, if he chooses, submit a reply to Respondent’s answer or response within

twenty-eight days of service. See Habeas Rule 5(d). Wright may request an extension of time to

reply by filing a motion on or before the due date of his reply.

       IT IS SO ORDERED this 19th day of April 2019.


                                              s/ J. DANIEL BREEN
                                              UNITED STATES DISTRICT JUDGE




                                                 2
